Citation Nr: 0206970	
Decision Date: 06/27/02    Archive Date: 07/03/02

DOCKET NO.  99-24 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher initial rating for temporomandibular 
joint (TMJ) dysfunction with limitation of inter-incisal 
range, including the question of whether there was clear and 
unmistakable error (CUE) in a February 1997 assignment of 
July 20, 1993, for the award of a 30 percent rating.


REPRESENTATION

Appellant represented by:	Susan Paczak, Attorney at Law


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



REMAND

The veteran served on active duty from March 8, 1988, to 
June 14, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
RO.  In March 2001, the Board determined that an award of a 
30 percent rating earlier than July 20, 1993, for service-
connected TMJ dysfunction with limitation of inter-incisal 
range based on CUE in a February 1997 rating decision was not 
warranted.  The veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In November 2001, the veteran's representative and VA General 
Counsel filed a joint motion to vacate the Board's March 2001 
decision.  By an Order dated in November 2001, the Court 
granted the joint motion, vacated the Board's March 2001 
decision, and remanded the case to the Board for further 
action.  

The November 2001 joint motion indicates that the parties to 
the motion had recognized that, at the time of the February 
1997 decision, the RO would not have been able to award a 30 
percent rating prior to July 20, 1993.  Although such a 
statement appears to recognize that there was no CUE in the 
February 1997 decision, the parties to the motion concluded 
that the issue on appeal before the Board should have also 
included the question of the appropriate rating to be 
assigned from June 15, 1991, to July 20, 1993.  (Such an 
issue was not addressed in an August 1999 statement of the 
case and therefore was not addressed by the Board.  See 
38 C.F.R. § 20.200 (2001).)  The finding that this rating 
issue should have been addressed by the Board, and the order 
vacating the Board's decision on CUE, leads the Board to now 
conclude that the issue to be considered must be 
characterized in a broader way than was done in the August 
1999 statement of the case.  Consequently, the Board has 
characterized the issue on appeal as entitlement to a higher 
initial rating for temporomandibular joint (TMJ) dysfunction 
with limitation of inter-incisal range, including the 
question of whether there was clear and unmistakable error 
(CUE) in a February 1997 assignment of July 20, 1993, for the 
award of a 30 percent rating.

As noted in the November 2001 joint motion, the statement of 
the case issued to the veteran addressed only the CUE claim.  
In order for the Board to address a claim on appeal, the 
claim must be made the subject of a statement of the case.  
38 C.F.R. § 20.200.  Therefore, a remand is required so that 
the RO may issue one.  Accordingly, the claim is REMANDED for 
the following actions:

1.  The RO should inform the veteran that 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001)) was 
enacted during the pendency of his 
appeal, and that the new law clarified 
VA's duty to assist claimants in 
developing evidence pertinent to their 
claims.  The RO should inform the veteran 
that he is being given an opportunity to 
identify evidence necessary to 
substantiate his claim for an evaluation 
higher than zero percent for TMJ 
dysfunction with limitation of inter-
incisal range from June 15, 1991, to July 
19, 1993, and of the evidence that would 
be pertinent to such a claim.

2.  The RO should then re-examine the 
claim to determine whether additional 
development or review is warranted.  If 
no such action is required, or when it is 
completed, the RO should prepare a 
statement of the case in accordance with 
38 C.F.R. § 19.29 (2001), unless the 
matter is resolved by granting the 
benefit sought, or by the veteran's 
withdrawal of such issue.

The purpose of this remand is to comply with the Court's 
November 2001 Order.  The Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

